EXHIBIT 23.2 CONSENT OF HARPER & ASSOCIATES, INC. CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS As independent petroleum engineers, we hereby consent to all references to Harper & Associates, Inc., independent petroleum engineers, and the reports prepared by such independent petroleum engineers appearing in Brinx Resources Ltd.’s Annual Report on Form 10-K for the year ended October 31, 2011, including any amendment thereto, to be filed with the U.S. Securities and Exchange Commission. HARPER & ASSOCIATES, INC. By: /s/ G. Michael Harper G. Michael Harper, President Fort Worth, Texas Dated:10-3-12
